                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


  LUIS MARRERO-MARRERO,
     Petitioner,
                   v.
                                                      CIVIL NO. 17-1498 (JAG)
  UNITED STATES OF AMERICA,
     Respondent.

                                    OPINION AND ORDER

GARCIA-GREGORY, D.J.

       Pending before the Court is Petitioner Luis Marrero-Marrero’s (“Petitioner”) Motion

under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence (the “Motion”), Docket No. 1;

and the government’s Response in Opposition, Docket No. 11. For the reasons set forth below, the

Court hereby DENIES Petitioner’s Motion.


                               PROCEDURAL BACKGROUND

       On September 24, 2012, a grand jury returned an Indictment charging Petitioner with

conspiracy to possess with intent to distribute controlled substances in violation of 21 U.S.C §§

841(a)(1), 841(b)(1)(A)(ii), 846; and conspiracy to import controlled substances in violation of 21

U.S.C. §§ 952, 960(a)(1), 960(b)(1)(B), 963. Crim. No. 12-685 (JAG), Docket No. 3. On May 8, 2013,

a jury trial commenced against Petitioner. Crim. No. 12-685 (JAG), Docket No. 241. On May 10,

2013, the jury found Petitioner guilty of both counts. Crim. No. 12-685 (JAG), Docket No. 253. On

August 13, 2013, he was sentenced to a term of imprisonment of 120 months, followed by 5 years

of supervised release, and a special monetary assessment of $200. Crim. No. 12-685 (JAG), Docket

No. 377. On appeal, the First Circuit affirmed the conviction and sentence. Crim. No. 12-685
Civil No. 17-1498 (JAG)                                                                                 2


(JAG), Docket No. 625; United States v. Paz-Alvarez, 799 F.3d 12 (2015). On April 12, 2017, Petitioner

filed a timely motion under 28 U.S.C. § 2255. Docket No. 1; see Docket No. 11 at 4.


                                     STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 2255, a federal prisoner may petition to vacate, set aside, or correct

his or her sentence by showing that “the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose such sentence, or

that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack.” However, “[r]elief under this statute is available only in extraordinary

situations, such as an error of constitutional or jurisdictional magnitude or where a fundamental

defect has occurred which results in a complete miscarriage of justice.” Blake v. United States, 723

F.3d 870, 878-79 (7th Cir. 2013) (citations omitted); see Knight v. United States, 37 F.3d 769, 772-73

(1st Cir. 1994).

        A motion under § 2255 is not a substitute for a direct appeal. Foster v. Chatman, 136 S. Ct.

1737, 1758 (2016). Therefore, “as a general rule, federal prisoners may not use a motion under 28

U.S.C. § 2255 to relitigate a claim that was previously rejected on direct appeal.” Id. (citations

omitted). Moreover, “[c]ollateral relief in a § 2255 proceeding is generally unavailable if the

petitioner has procedurally defaulted his claim by failing to raise the claim in a timely manner at

trial or on [direct] appeal.” Bucci v. United States, 662 F.3d 18, 27 (1st Cir. 2011) (quotation marks and

citations omitted). If a § 2255 petitioner does not raise a claim on direct appeal, that claim is barred

from the Court’s review unless “the petitioner can show both (1) ‘cause’ for having procedurally

defaulted his claim; and (2) ‘actual prejudice’ resulting from the alleged error.” Id.; see United States

v. Frady, 456 U.S. 152, 167-68 (1982).
Civil No. 17-1498 (JAG)                                                                                   3


        Because Petitioner brings this collateral attack pro se, the Court construes his submissions

liberally and holds them “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted). “However, pro se status does not

insulate a party from complying with procedural and substantive law. The policy behind affording

pro se [petitioners] liberal interpretation is that if they present sufficient facts, the court may

intuit the correct cause of action, even if it was imperfectly pled.” Ahmed v. Rosenblatt, 118 F.3d 886,

890 (1st Cir. 1997) (citation omitted). Thus, a pro se petitioner is not exempt from having to put

forth the “requisite supporting facts” for each element of his or her claim. See id.


                                               ANALYSIS

        Petitioner raises a claim of ineffective assistance of counsel, arguing that his appellate

counsel failed to adequately develop arguments challenging the district court’s rulings on six

motions.1 Docket No. 1 at. 4-5. As a result, the First Circuit found these issues waived, thereby

allegedly prejudicing Petitioner. Id. The government opposed the Motion, arguing that the six

motions were meritless as a matter of law. Docket No. 11. Thus, the government contends, failure

to properly challenge these rulings on appeal does not amount to ineffective assistance of counsel.

Id. Because the Court finds that Petitioner fails to establish that his appellate counsel provided

ineffective assistance, Petitioner’s Motion must be DENIED.




1
  The six motions underlying Petitioner’s Motion include a motion to dismiss the Indictment alleging
perjury before the grand jury; a motion to dismiss the Indictment as “defective at its core;” two motions in
limine regarding the use of transcripts; a motion requesting a sentence below the statutory minimum; and
a motion pursuant to Fed. R. Crim. P. 29. Docket Nos. 1 at 4; 11 at 2-3.
Civil No. 17-1498 (JAG)                                                                                   4


  I.    Ineffective Assistance of Counsel

        To warrant § 2255 relief, an ineffective assistance of counsel claim requires a showing that

(1) “counsel’s performance was deficient,” and that (2) “the deficient performance prejudiced the

defense . . . [so] as to deprive the defendant of a fair trial.” Strickland v. Washington, 466 U.S. 668, 687

(1984). In other words, a petitioner must show that “counsel’s representation fell below an

objective standard of reasonableness,” id. at 688; and “that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different,”

id. at 694.

        Failure to satisfy one of the Strickland prongs is fatal; therefore, the Court is free to tackle

either prong first. United States v. Caparotta, 676 F.3d 213, 219-20 (1st Cir. 2012); Tevlin v. Spencer, 621

F.3d 59, 66 (1st Cir. 2010). The proper standard for judging attorney performance is that of

“reasonably effective assistance,” considering the totality of the circumstances. Strickland, 466 U.S.

at 687-88. “The benchmark for judging any claim of ineffectiveness must be whether counsel’s

conduct so undermined the proper functioning of the adversarial process that the trial cannot be

relied on as having produced a just result.” Id. at 686. This analysis “requires that every effort be

made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s

challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.” Id. at 689.

Furthermore, our precedent imposes “a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.” Id. As such, “[j]udicial scrutiny of counsel’s

performance must be highly deferential,” id.; and “[s]urmounting Strickland’s high bar is never an

easy task,” Padilla v. Kentucky, 559 U.S. 356, 371 (2010) (citations omitted).

        Petitioner’s Motion asserts that, by failing to sufficiently develop arguments on appeal as

to several claims, his appellate counsel caused these claims to be waived, amounting to prejudicial
Civil No. 17-1498 (JAG)                                                                              5


and constitutionally defective performance. Docket No. 1 at 4. However, an indigent defendant

does not have “a constitutional right to compel appointed counsel to press nonfrivolous points

requested by the client, if counsel, as a matter of professional judgment, decides not to present

those points.” Jones v. Barnes, 463 U.S. 745, 751 (1983). Moreover, the First Circuit has repeatedly

“upheld counsel’s right to ignore frivolous claims pressed by clients.” United States v. Hart, 933 F.2d

80, 83 (1st Cir. 1991). Here, the Court finds that the claims upon which Petitioner predicates his

Motion were meritless and, accordingly, counsel’s failure to raise these claims cannot constitute

ineffective assistance of counsel. See United States v. Wright, 573 F.2d 681, 684 (1st Cir. 1978). The

Court will now address each claim in turn.


 II.   Motions to Dismiss

       First, Petitioner argues that his appellate counsel’s performance was deficient because he

failed to properly challenge the district court’s denial of two motions to dismiss—one claiming

perjury before the grand jury and another claiming that the Indictment was deficient—and that

the outcome of his appeal would have been different had his counsel adequately developed these

arguments as a reasonable attorney would have. Docket No. 1 at 4-5. The Court disagrees.

       Petitioner’s first motion to dismiss alleged that an agent involved in the investigation

“perjured himself before the Grand Jury; the Government knew or should have known about the

perjury and nonetheless allowed it to go forward; and, [the agent’s] perjury substantially

influenced the grand jury’s decision to indict [Petitioner].” Crim. No. 12-685 (JAG), Docket No.

244 at 2. However, Petitioner did not develop this argument nor provide any factual basis for his

claim of perjury. Other than attach three pages of the grand jury transcript, Petitioner failed to

explain how or why the transcript demonstrated perjured testimony, nor has the Court found

sufficient basis in the record to substantiate the allegation of perjury.
Civil No. 17-1498 (JAG)                                                                                    6


        As to the motion to dismiss based on the Indictment’s alleged deficiency, the First Circuit

has held that “[a]n indictment is legally sufficient if it first, contains the elements of the offense

charged and fairly informs a defendant of the charge against which he must defend, and, second,

enables him to plead an acquittal or conviction in bar of future prosecutions for the same offense.”

United States v. Berk, 652 F.3d 132, 137 (1st Cir. 2011) (citation omitted). In a drug conspiracy case,

an indictment will be sufficient if it contains the crime(s) charged, the time period and general

location of the conspiracy, the drug quantities involved, and the names of the alleged co-

conspirators. See generally United States v. Nelson-Rodriguez, 319 F.3d 12, 30-31 (1st Cir. 2003); United

States v. Hallock, 941 F.2d 36, 39-41 (1st Cir. 1991); United States v. Paiva, 892 F.2d 148, 154-55 (1st Cir.

1989). Here, the Indictment charged Petitioner with knowingly and intentionally conspiring with

others to import into Puerto Rico and to possess with intent to distribute five kilograms or more

of cocaine from 2009 to 2012. Crim. No. 12-685 (JAG), Docket No. 3. The Indictment named twelve

alleged co-conspirators, provided a time period and location for the conspiracy, listed the

elements of the crimes charged, and the drug quantities involved. Id. Therefore, the Indictment

was legally sufficient.

        Accordingly, counsel’s failure to adequately challenge the denials of the motions to

dismiss, which were meritless as a matter of law, cannot serve as the basis for an ineffective

assistance of counsel claim.


III.    Motions in Limine

        Petitioner’s Motion also relies on his appellate counsel’s failure to sufficiently challenge

the district court’s denial of two motions in limine regarding the use of certain transcripts at trial.

Docket No. 1 at 4-5. The Court finds that failure to raise these issues on appeal does not amount

to deficient performance and, in any case, did not cause actual prejudice to Petitioner.
Civil No. 17-1498 (JAG)                                                                             7


           At trial, Petitioner requested the exclusion of three government-prepared transcripts of

audio recordings entered into evidence, arguing that the transcripts suffered from various

problems such as inadequate identification of the speaker, audible portions that had not been

transcribed, and inadequate translation. Crim. No. 12-685 (JAG), Docket No. 231 at 1-2. In

response, the Court specifically instructed the jury on the proper use of transcripts, stating that

“what is received in evidence is the conversation, the recording . . . the transcript will never be in

evidence. They’re going to be just an aid.” Crim. No. 12-685 (JAG), Docket No. 484 at 66-67.2

Therefore, the Court properly instructed the jury that the transcripts did not constitute evidence.

Because the issue was properly addressed by the Court, counsel’s failure to raise it on appeal does

not constitute deficient performance. Furthermore, Petitioner fails to argue—and the Court fails

to see—how the district court’s ruling or counsel’s failure to properly raise this argument on

appeal were prejudicial to his defense.




2
    In full, the Court instructed the jury as follows:
                   Ladies and gentlemen, let me say something about [the transcripts].
                   Whenever we receive a recorded conversation under Federal law,
                   whether it’s in a boat or in a house or over the telephone, whatever it may
                   be, what is received in evidence is the conversation, the recording. If you
                   can hear and understand the words, fine. If there is something you don’t
                   understand, that’s it. A transcript is prepared usually by the proponent of
                   the recording to assist you, the jury, and the Court in listening to the
                   transcript. But if there is any discrepancy between what you can
                   understand and what the transcriber wrote on the transcript, of course
                   you know that what controls is the recording. So if something comes out
                   garbled, unintelligible, that you cannot really understand what it says,
                   and the transcriber put in a word or something, of course you know that
                   that is not it. It’s what you heard. If you can understand it, fine. If you
                   cannot understand it, too bad. Simple as that, okay? So the transcript will
                   never be in evidence. They’re going to be just an aid. An aid.

Crim. No. 12-685 (JAG), Docket No. 484 at 66-67.
Civil No. 17-1498 (JAG)                                                                            8


IV.    Motion for a Sentence below the Statutory Minimum

       Petitioner further claims that his appellate counsel was ineffective for failing to adequately

challenge the denial of his motion for a sentence below the statutory minimum, which argued that

the minimum sentence was “grossly disproportionate” and, thus, “in violation of the Eight

Amendment.” Docket No. 1 at 4-5; Crim. No. 12-685 (JAG), Docket No. 363 at 1. However, a district

court has no power to sentence below a mandatory minimum unless the defendant provides

substantial assistance to the prosecution, 18 U.S.C. § 3553(e); or satisfies the requirements of the

safety valve provision, id. § 3553(f). None of these exceptions were applicable to Petitioner’s case.

Because this argument was without merit, counsel was not deficient for failing to adequately

appeal this issue nor was that failure prejudicial to Petitioner.


 V.    Rule 29 Motion

       Petitioner also contends that his counsel’s failure to adequately challenge the district

court’s denial of his motion pursuant to Fed. R. Crim. P. 29 amounts to deficient and prejudicial

performance. Docket No. 1 at 4-5. Petitioner’s allegations are contrary to the record.

       On appeal, the First Circuit found that the evidence presented at trial was sufficient to

sustain Petitioner’s conviction. Paz-Alvarez, 799 F.3d at 28 n.16. Specifically, the First Circuit

stated that

               A reasonable jury could have found that [Petitioner] was not
               “indifferent” to the conspiracy but was, rather, a member of it. The
               jury could have determined that [Petitioner] “ma[d]e it his own,” by
               building secret compartments that he knew would advance the
               conspiracy’s objectives of smuggling cocaine for distribution while
               avoiding police detection. [Petitioner] further demonstrated his
               intent to join the conspiracy by agreeing to join [a co-conspirator]
               on the drug run. Although he later changed his mind and did not go
               on the drug run, his initial agreement would nevertheless support a
               reasonable jury’s conclusion that he was a member of the
               conspiracy.
Civil No. 17-1498 (JAG)                                                                              9


Id. (citations omitted). Because the First Circuit resolved the Rule 29 issue against Petitioner, this

cannot be used to sustain a § 2255 claim. See Foster, 136 S. Ct. at 1758 (“[A]s a general rule, federal

prisoners may not use a motion under 28 U.S.C. § 2255 to relitigate a claim that was previously

rejected on direct appeal.”) (citations omitted).


VI.    Cumulative Error

       Finally, Petitioner’s counsel raised a cumulative error claim on appeal, which the First

Circuit deemed waived for lack of development. Paz-Alvarez, 799 F.3d at 31. While Petitioner’s

counsel should have properly developed all arguments he wished to raise on appeal, none of these

failures amounted to deficient performance or cause actual prejudice and, therefore, the Court

similarly rejects Petitioner’s argument that failure to properly substantiate the cumulative error

claim constitutes ineffective assistance of counsel.

                                          CONCLUSION
       For the reasons stated above, the Court finds that Petitioner failed to establish ineffective

assistance of counsel and, thus, his Motion is hereby DENIED.


                              CERTIFICATE OF APPEALABILITY

       It is further ordered that no certificate of appealability should be issued in the event that

Petitioner files a notice of appeal, because there is no substantial showing of a denial of a

constitutional right under 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, Wednesday, November 20, 2019.



                                                                       s/ Jay A. Garcia-Gregory
                                                                       JAY A. GARCIA-GREGORY
                                                                       United States District Judge
